Citation Nr: 1128543	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to May 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2005 from the Regional Office (RO) of the Department of Veterans Affairs (VA), which granted an increased rating (from 0 to 10 percent) for a lumbar spine disorder.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is of record.

In a January 2007 rating decision, the RO denied service connection for a cervical spine disorder.  Notice of this decision was sent in January 2007.  The Board finds that the Veteran filed a notice of disagreement (NOD) with this decision via a January 2007 representative's statement, as per the discussion of this matter in the March 2011 hearing.  At the hearing, the Veteran expressed his desire for this issue to be before the Board and it was discussed that this January 2007 representative statement, which mentioned the issue of service connection for a cervical spine condition, could be considered a NOD with the January 2007 rating.  To date, no statement of the case (SOC) addressing this matter has been issued by the RO.  The Veteran has filed an NOD with regard to the issue of entitlement to service connection for a cervical spine disorder and the agency of original jurisdiction should issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lumbar spine disorder is more severe than currently evaluated.  

The Board finds that it is necessary to remand this matter to obtain evidence and evaluation to ascertain the current level of disability attributable to the lumbar spine.  The most recent examination of this condition was performed in March 2007, more than four years ago.  The Veteran has indicated that he has had ongoing treatment for his back condition at federal facilities, namely Brooke Army Medical Center and the Federal Clinic, which he was referred to by the Brooke Army Medical Center.  At the hearing, the representative requested that the Board hold the file open for 60 days to allow them to submit additional records.  

Although the Board held the file open for 60 days, no additional records were received.  However, as it appears that these records are federal records, and VA is obligated to attempt to obtain any outstanding records in federal custody, an attempt should be made to obtain them.  The Board notes that the most recent records obtained are from 2007, roughly four years ago.

As noted in the above introduction, the RO denied service connection for a cervical spine disorder in a January 2007 rating decision. Notice of this decision was sent in January 2007.  The Veteran submitted a written argument via a January 2007 representative's statement that was sent the day after the notice was issued.  The statement set forth the issue as entitlement to service connection for cervical spine condition.  While the statement was sent in response to a November 2006 duty to assist letter regarding a claim for service connection for the cervical spine disorder, it is also a statement expressing timely disagreement with the January 2007 RO decision denying service connection.  38 C.F.R. § 20.201, 20.300 (2010).

The RO has not yet provided an SOC addressing this issue of entitlement service connection for a cervical spine disorder, and an SOC is required.    See Manlincon, 12 Vet. App. at 240-41.  A supplemental statement of the case will not be sufficient to properly address this matter.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to provide that an SSOC will not be used to announce an AOJ's decision on an issue not previously addressed in an SOC).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran and his representative an SOC as to the issue of entitlement to service connection for a cervical spine disorder.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AOJ should allow the appellant and his representative the requisite period of time for a response.

2.  The AMC should contact the Veteran and ask that he identify all sources of treatment he has had for his spine disorder and any associated complications since 2007, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  The AMC should also attempt to obtain medical records from the Brooke Army Medical Center and the Federal Clinic pertaining to treatment for his back.  If these records are not available, certification of such must be placed in the record.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner. The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability.  

Any additional complications besides the neurological complications should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate AMIE criteria.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


